










 

Exhibit 10

WOW International Limited




Strictly Confidential




Engagement Letter







October 22, 2009




NextFit, Inc.

235 West Sego Lily Drive

Sandy, Utah 84070

USA

Attention: Teri Sundh, CEO




Re: Advisory Services




Dear Ms. Sundh:




This agreement (the “Agreement”) will confirm the arrangements under which WOW
International Limited (the “Advisor” or “we”) has been engaged by NextFit, Inc.,
a Nevada corporation (the “Company”), to act as the Company’s non-exclusive
(except as provided in Section 8 below) financial advisor in connection with a
capital raising transaction or series of capital raising transactions involving
the Company.




1.

Services. During the term of this engagement, and as mutually agreed upon by the
Advisor and the Company, the Advisor will assist the Company in conducting a
private placement of its securities in Singapore and Hong Kong in reliance upon
the exemption from securities registration afforded by (i) Rule 506 of
Regulation D as promulgated by the United States Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Securities Act”)
or (ii) Regulation S as promulgated under the Securities Act (the
“Transaction”). In connection with rendering the Services, the Advisor will not
engage in any directed selling efforts (as defined under Regulation S).




2.

Cooperation.




(a)

The Company shall furnish the Advisor with all relevant information and data
that the Advisor shall reasonably request in connection with the Advisor’s
activities on the Company’s behalf, and shall provide the Advisor full access,
as reasonably requested, to the Company’s executive officers, directors,
employees and professional advisors. The Company agrees to promptly advise the
Advisor of all developments materially affecting the Company, the Transaction or
the accuracy of the information previously furnished to the Advisor by the
Company, and agrees to take commercially reasonable efforts to ensure that no
material initiatives relating to the proposed Transaction will be taken without
the Advisor having been informed in advance thereof. We agree that all
non-public information obtained by us in connection with our engagement will be
held by us in strict confidence and will be used by us solely for the purpose of
performing our obligations relating to our engagement. At the request of the
Company, we will execute a commercially reasonable non-disclosure agreement in
connection with the delivery and use of such information.




(b)

The Company further acknowledges that the Advisor (i) will be relying on
information and data provided by the Company and available from generally
recognized public sources, without having independently verified the accuracy or
completeness of the same, (ii) does not assume responsibility for the accuracy
or completeness of any such information and data, except as to information
provided by the Advisor in respect of the Advisor or the Advisor’s independent
research in respect of the Company, and (iii) has not made, and will not make,
any physical inspection or appraisal of the properties or assets of the Company
and with respect to any financial forecasts that may be furnished to or
discussed with the Advisor by the Company, the Advisor will assume that such
forecasts have been reasonably prepared and reflect the best then currently
available estimates and judgments of the Company’s management as to the expected
future financial performance of the Company.





8/F. Cheung Lung Industrial Building, 10 Cheung Yee Street, Cheung Sha Wan,
Kowloon, Hong Kong

Phone +852 27199 371 Fax +852 3184 8752




--------------------------------------------------------------------------------

WOW International Limited

October 22, 2009

Page 2







(c)

The Company will prepare customary marketing materials to use in connection with
the Transaction, which the Company agrees shall not, to its knowledge, contain
any untrue statement of material fact, or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.




3.

Use of Name, Advice, etc.




(a)

No advice provided by the Advisor may be disclosed, in whole or in part, or
summarized, excerpted from or otherwise referred to by the Company without the
Advisor’s prior written consent (not to be unreasonably withheld). In addition,
the Company agrees that any reference to the Advisor in any release,
communication, or other material is subject to the Advisor’s prior written
approval, which may be given or withheld in its reasonable discretion, for each
such reference.




(b)

The Advisor’s advice is solely for the use and information of the Company’s
management and the Board, and is only to be used in considering the matters to
which this Agreement relates. Such advice may not be relied upon by any other
person.




4.

Compensation. The Company agrees to pay the Advisor promptly upon consummation
of a Transaction, a fee paid in cash (the “Transaction Fee”) equal to 10.0% of
the Transaction Value (as defined below). Any Transaction Fee paid to any other
entity selected by the Advisor to assist in the consummation of the Transaction
will be subtracted from the total amount of the Transaction Fee paid to the
Advisor so that the total amount the Company pays in a Transaction Fee is 10.0%
of the Transaction Value.




“Transaction Value” shall mean the aggregate amount of cash and the fair market
value (determined as set forth below) of any securities or other property paid
or payable directly or indirectly by or to the Company in connection with a
consummated Transaction.




5.

Expenses. The Advisor will pay all of its out-of-pocket fees and expenses
incurred in connection with this engagement and the Company will have no
obligation to reimburse the Advisor for any out-of-pocket expenses incurred by
the Advisor in connection with this engagement.




6.

Indemnification, etc. As further consideration under this Agreement, the Company
shall indemnify and hold harmless the Indemnified Persons (as defined in
Schedule A) in accordance with Schedule A. The terms and provisions of Schedule
A are incorporated by reference herein, constitute a part hereof and shall
survive any termination or expiration of this Agreement.




7.

Termination. The Advisor’s engagement hereunder will commence upon the execution
of this Agreement by both parties, and will continue until terminated by either
party on five (5) business days’ written notice to the other; provided that,
other than in the case of the Advisor’s gross negligence or intentional
misconduct (after notice to the Advisor and an opportunity to cure, if curable),
the Company will not terminate this Agreement prior to that date which is three
(3) months from the date hereof. Upon any termination of this Agreement, the
Company shall promptly pay the Advisor any accrued but unpaid fees hereunder,
and shall reimburse the Advisor for any unreimbursed expenses that are
reimbursable hereunder. In the event of any termination of this Agreement, the
Advisor shall be entitled to the applicable fee set forth in Section 4 if the
Company enters into an agreement for a Transaction prior to that date which is
twelve months from the date of termination of this Agreement which Transaction
was (i) first referred to the Company by the Advisor prior to the termination of
this Agreement or (ii) commenced or negotiated between the Company and a third
party first referred to the Company by the Advisor during the period that the
Advisor acted as the Company’s financial advisor under the terms of this
Agreement, and such agreement subsequently results in a Transaction. Any such
fee shall be payable upon the closing of any such Transaction. Upon any
termination of this Agreement, the rights and obligations of the parties
hereunder shall terminate, except for the obligations set forth in Sections 3-7,
9-15, and Schedule A, which shall survive such termination.











--------------------------------------------------------------------------------

WOW International Limited

October 22, 2009

Page 3







8.

Exclusivity. During the term of this Agreement, the Company will not, and will
take reasonable commercial effort to prevent any affiliate, advisor or
representative of the Company to engage any other person to perform any
financial advisory services for the Company with respect to any potential
Transaction to be consummated with non-U.S. Persons residing in Singapore or
Hong Kong. If the Company or, to the Company’s knowledge, any of its
stockholders, affiliates, advisors or representatives are contacted by any
person concerning a potential Transaction with non-U.S. Persons residing in
Singapore or Hong Kong, the Company will inform the Advisor of such inquiry and
all material details thereof.




9.

Other Transactions; Disclaimer.




(a)

This Agreement does not constitute a commitment or obligation by the Advisor or
any of its affiliates to provide any financing which may be required or
advisable in connection with any Transaction.




(b)

If the Company determines, commencing on the date hereof and terminating on that
date which is twelve months from the date of termination of this Agreement, to
pursue a financing or any other activity with non-U.S. Persons residing in
Singapore or Hong Kong for which the Company intends to engage a financial
advisor, then the Company shall offer the Advisor the right to act as financial
advisor to the Company for such transaction or transactions and to receive a fee
in an amount to be mutually determined in good faith by the Company and the
Advisor and shall be based on the prevailing market for similar services. The
retention and compensation of the Advisor for such subsequent transactions, if
the parties come to agreement in respect of all material terms, shall be
outlined in an amendment to this Agreement or a separate agreement or
agreements, in customary form, not considered part of this Agreement.




(c)

The Company acknowledges that the Advisor (collectively with its subsidiaries
and affiliates, the “Advisor Group”) engages in a wide range of investment
banking and other activities (including investment management, corporate
finance, securities issuing, trading and research and brokerage activities) from
which conflicting interests, or duties, may arise. Information that is held
elsewhere within the Advisor Group, but of which none of the individuals in the
Advisor’s investment banking department involved in providing the services
contemplated by this Agreement actually has (or without breach of internal
procedures can properly obtain) knowledge, will not for any purpose be taken
into account in determining the Advisor’s responsibilities to the Company under
this Agreement. Neither the Advisor nor any other part of the Advisor Group will
have any duty to disclose to the Company or utilize for the Company’s benefit
any non-public information acquired in the course of providing services to any
other person, engaging in any transaction (on its own account or otherwise) or
otherwise carrying on its business.




(d)

The Company further acknowledges that the Advisor will act as an independent
contractor hereunder, and that the Advisor’s responsibility to the Company is
solely contractual in nature and that the Advisor does not owe the Company, or
any stockholder, affiliate, advisor or representative of the Company, any
fiduciary or similar duty as a result of its engagement hereunder or otherwise.
The Advisor shall have no authority to bind or act for the Company in any
respect.




(e)

In connection with this engagement, the Advisor will comply with all applicable
federal, state and foreign securities laws and other applicable laws.











--------------------------------------------------------------------------------

WOW International Limited

October 22, 2009

Page 4







(f)

The Advisor agrees to use all non-public information provided to it by the
Company or on the Company’s behalf solely for the purpose of providing the
services which are the subject of this Agreement and to treat all such
information confidentially; provided that nothing herein shall prevent the
Advisor from disclosing any such information (i) to purchasers or prospective
purchasers in connection with a Transaction (to the extent such information is
included in offering materials which may be prepared in connection with a
Transaction or such disclosure is otherwise consented to by the Company), (ii)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, (iii) upon the request or demand of any
regulatory authority having jurisdiction over the Advisor or any its affiliates,
(iv) to the extent that such information was or becomes publicly available other
than by reason of disclosure by the Advisor in violation of this Agreement or
was or becomes available to the Advisor or its affiliates from a source which is
not known by the Advisor to be subject to a confidentiality obligation to the
Company or (v) to the Advisor’s affiliates and its respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with a Transaction or any other services provided by
the Advisor to the Company. The Advisor accepts responsibility for compliance
with the provisions of this paragraph by the persons referred to in clause (v)
above. This undertaking by the Advisor shall automatically terminate two (2)
years following the last to occur of the completion of a Transaction or
termination of the engagement hereunder.




10.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.




11.

Payments. All payments to be made to the Advisor hereunder shall be
non-refundable and made in cash by wire transfer of immediately available U.S.
funds. Except as expressly set forth herein, no fee payable to the Advisor
hereunder shall be credited against any other fee due to the Advisor.




12.

Announcements, etc. The Company agrees that the Advisor may, following the
announcement of a Transaction, describe the Transaction in any form of media or
in the Advisor ' marketing materials, stating the Advisor’s role and other
material terms of the Transaction and using the Company’s name and logo in
connection therewith, subject to the Company’s prior approval and all costs of
such announcement(s) will be borne by the Advisor. The Company agrees that any
press release it may issue in Singapore or Hong Kong announcing a Transaction
will, at the Advisor’s request, contain a reference to the Advisor’s role in the
Transaction.




13.

Notices. Notice given pursuant to any of the provisions of this Agreement shall
be in writing and shall be mailed or delivered (a) if to the Company, at the
address set forth above, and (b) if to the Advisor, at WOW International
Limited, Attn: Patrick Pender, 8/F Cheung Lung Industrial Building, 10 Cheung
Yee Street, Cheung Sha Wan, Kowloon, Hong Kong, Telephone: 852 2719 9371, Fax:
852 3184 8752, Email: ppender@wow-intl.biz.




14.

Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
settled definitively and exclusively by arbitration in accordance with the JAMS
Arbitration Rules in effect on the date of this Agreement. The number of
arbitrators shall be three (3). Each of the parties shall appoint one
arbitrator, and the two party-appointed arbitrators shall appoint the third. In
the event of a failure to agree on the third arbitrator, the appointing
authority shall be JAMS. The place of the arbitration shall be Salt Lake City,
Utah. The language to be used in the arbitral proceedings shall be English. The
arbitrators shall not have the authority to modify or amend the terms or
conditions of this Agreement.











--------------------------------------------------------------------------------

WOW International Limited

October 22, 2009

Page 5







15.

Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and may not be amended or
modified except in writing signed by each party hereto. This Agreement may not
be assigned by either party hereto without the prior written consent of the
other, to be given in the sole discretion of the party from whom such consent is
being requested. Any attempted assignment of this Agreement made without such
consent shall be void and of no effect, at the option of the non-assigning
party. This Agreement is solely for the benefit of the Company and the Advisor
and no other person shall acquire or have any rights under or by virtue of this
Agreement. If any provision hereof shall be held by a court of competent
jurisdiction or panel of arbitrators to be invalid, void or unenforceable in any
respect, or against public policy, such determination shall not affect such
provision in any other respect nor any other provision hereof. The Company and
the Advisor shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions. Headings used herein are for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement. This Agreement may be executed in facsimile counterparts, each of
which will be deemed to be an original and all of which together will be deemed
to be one and the same document. No representation, promise, inducement or
statement of intention has been made by either of the parties hereto which is to
be embodied in this Agreement, and none of the parties hereto shall be bound by
or liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein.




Please sign below and return to the Advisor to indicate your acceptance of the
terms set forth herein, whereupon this Agreement and your acceptance shall
constitute a binding agreement between the Company and the Advisor as of the
date first written above.







Sincerely,




WOW International Limited







By /s/ Patrick Pender    

Name: Patrick Pender

Title: President

Date: 2 November 2009













Accepted and Agreed:




NextFit, Inc.







By /s/ Teri Sundh                    

Name: Teri Sundh

Title: Chief Executive Officer

Date: 6 November 2009

















--------------------------------------------------------------------------------

Page 6




SCHEDULE A







Reference is made to the engagement letter attached hereto between WOW
International Limited (the “Advisor”) and the Company as defined therein (as
amended from time to time in accordance with the terms thereof, the
“Agreement”). Unless otherwise noted, all capitalized terms used herein shall
have the meanings set forth in the Agreement.




As further consideration under the Agreement, the Company agrees to indemnify
and hold harmless the Advisor and its affiliates, and each of their respective
officers, directors, managers, members, partners, employees and agents, and any
other persons controlling the Advisor or any of its affiliates (collectively,
“Indemnified Persons”), to the fullest extent lawful, from and against any
claims, liabilities, losses, damages and expenses (or any action, claim, suit or
proceeding (an “Action”) in respect thereof), as incurred, related to or arising
out of or in connection with The Advisor’s services (whether occurring before,
at or after the date hereof) under the Agreement, the Transaction or any
proposed transaction contemplated by the Agreement or any Indemnified Person’s
role in connection therewith, whether or not resulting from an Indemnified
Person’s negligence (“Losses”), provided, however, that the Company shall not be
responsible for any Losses to the extent such Losses are determined, by a final,
non-appealable judgment by a court or arbitral tribunal, to have resulted solely
from The Advisor’s gross negligence or willful misconduct.




The Company agrees that no Indemnified Person shall have any liability to the
Company or its owners, parents, affiliates, securityholders or creditors for any
Losses, except to the extent such Losses are determined, by a final,
non-appealable judgment by a court or arbitral tribunal, to have resulted solely
from the Advisor’s gross negligence or willful misconduct. Also, each
Indemnified Person shall make reasonable efforts to mitigate its losses and
liabilities.




The Company agrees that it will not settle or compromise or consent to the entry
of any judgment in, or otherwise seek to terminate any pending or threatened
Action in respect of which indemnification or contribution has been sought
hereunder (whether or not any Indemnified Person is a party to such Action)
unless the Advisor has given its prior written consent, or the settlement,
compromise, consent or termination (i) includes an express unconditional release
of such Indemnified Person from all Losses arising out of such Action and (ii)
does not include any admission of fault on the part of any Indemnified Person.




If, for any reason (other than the gross negligence or willful misconduct of an
Indemnified Person as provided above) the foregoing indemnity is judicially
determined to be unavailable to an Indemnified Person for any reason or
insufficient to hold any Indemnified Person harmless, then the Company agrees to
contribute to any such Losses in such proportion as is appropriate to reflect
the relative benefits received or proposed to be received by the Company on the
one hand and by the Advisor on the other, from the Transaction or proposed
Transaction or, if allocation on that basis is not permitted under applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits received by the Company on the one hand and the Advisor on the other,
but also the relative fault of the Company and the Advisor, as well as any
relevant equitable considerations. Notwithstanding the provisions hereof, the
aggregate contribution of all Indemnified Persons to all Losses shall not exceed
the amount of fees actually received by the Advisor with respect to the services
rendered pursuant to the Agreement. Relative benefits to the Company, on the one
hand, and to the Advisor, on the other hand, shall be deemed to be in the same
proportion as (i) the total transaction value of the Transaction or the proposed
Transaction bears to (ii) all fees actually received by the Advisor in
connection with the Agreement.




The Indemnified Persons will give prompt written notice to the Company of any
claim for which they seek indemnification hereunder, but the omission to so
notify the Company will not relieve the Company from any liability which it may
otherwise have hereunder except to the extent that the Company is damaged or
prejudiced by such omission or from any liability it may have other than under
this Schedule A. The Company shall have the right to assume the defense of any
Action for which the Indemnified Persons seek indemnification hereunder, subject
to the provisions stated herein with counsel reasonably satisfactory to the
Indemnified Persons. After notice from the Company to the Indemnified Persons of
its election to assume the defense thereof, and so long as the Company performs
its obligations pursuant to such election, the Company will not be liable to the
Indemnified Persons for any legal or other expenses subsequently incurred by the
Indemnified Persons in connection with the defense thereof other than reasonable
costs of investigation. The Indemnified Persons shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
their own expense.











--------------------------------------------------------------------------------

Page 7




The Company agrees to reimburse the Indemnified Persons for all direct and
reasonable expenses (including, without limitation, fees and expenses of
counsel) as they are incurred in connection with investigating, preparing,
defending or settling any Action for which indemnification or contribution has
been sought by the Indemnified Person, whether or not in connection with
litigation in which any Indemnified Person is a named party; provided that if
any such reimbursement is determined by a final, non-appealable judgment by a
court or arbitral tribunal, to have resulted solely from the Advisor’s gross
negligence or willful misconduct, such Indemnified Person shall promptly repay
such amount to the Company.




The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability the Company may have to any
Indemnified Person at common law or otherwise, (ii) shall survive the expiration
or termination of the Agreement or completion of the Advisor ’ services
hereunder, (iii) shall apply to any modification of the Advisor’s engagement,
(iv) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Advisor or any other Indemnified
Person, (v) shall be binding on any successor or assign of the Company and
successors or assigns to the Company’s business and assets and (vi) shall inure
to the benefit of any successor or assign of any Indemnified Person.









